DETAILED ACTION
This office action is in response to applicant's communication filed on 06/29/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant's remarks and amendments, in response to the last Office Action, have been considered with the results that follow: 
Claims 1-3 and 9-11 are amended.
Claims 20 and 21 are newly added.
Claims 1-21 are now pending in this application.
The previously raised 35 U.S.C. §112(b), indefiniteness rejections of claims 1-19 are maintained in view of Applicant's amendments to the claims. New claims 20-21 are also being rejected under 35 U.S.C. §112(b) on the same grounds.
	
Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive.
With respect to arguments on page 9-10, “...Examiner alleges that different OPC UA specification implies different timings of requests and time periods. The Examiner provides no support for this assertion. Indeed, some flexibility is recited in the claim where timing between requests defines the period... the claim does not require time periods of a certain length only how they are defined and because the claim recites "an OPC UA protocol," the claim is not indefinite even where multiple OPC UA specifications are contemplated”:
		The Examiner respectfully disagrees with the applicant’s arguments. With regards to the language ‘...where timing of the receipt times or the time period is defined according to an open platform communications unified architecture (OPC UA) protocol;’, the scope of the time period remains vague, as it isn’t clear which version of the OPC protocol or standards specification the applicant is referring to. As further discussed under the USC 112 section below, claims 1 and 8-9 contain the trademark/trade name “OPC UA”, thereby rendering the claim scope uncertain as a trademark or trade name cannot be used properly to identify any particular material or product. Even if different current OPC UA specifications do not specify different timings of requests and time periods, it is unclear what the range for “time period... defined according to...OPC UA...” might encompass. For examination purposes and as also alluded to in the applicant’s arguments, the examiner interprets “timing between requests” in a flexible/broad manner that includes time scales taught by the cited arts on record.
		As such, the 112 rejection of the claim is maintained.

With respect to arguments on pages 11-12: “...server of Erlmann as noted above merely creates a data structure (e.g., cache) and does not update that cache/structure or manage the cache/structure. Instead in Erlmann, the client manages the structure and the data in it. The Examiner has not explained why one of skill in the art would modify Erlmann with the process of Pllnterface, where such modification would destroy the benefits of Erlmann noted with respect to the client”: 
		The Examiner respectfully disagrees with the applicant’s arguments.
PIInterface discloses in pages 3-4, sec ‘Reading Data from the OPC server’: “...OPC server caches the most recent data. By default, the PI OPC interface reads from the cache of an OPC server. When the PI OPC interface creates a group, it specifies how often the cache values for the points in that group are to be updated. The requested update rate is usually the same as the scan rate for the points...The update rate to which the OPC server agrees is recorded in the local PI message log file...” and teaches that “PIInterface” is a client to the server “OPC DA server”, and that while the server creates a data structure (“cache”), it is the client “PIInterface” that manages the structure (such as, “how often the cache values...are to be updated”). Examiner notes that this is in line with teachings of Erlmann, thereby making it possible to combine features of Erlmann and PIInterface. Further, examiner maintains that one of ordinary skill in the art would have been motivated to incorporate the teachings of PIInterface into Erlmann, as doing so would enable better OPC server/client performance (PIInterface, pages 6 and 76).
		As such, the rejection of the claim is maintained.

With respect to arguments on pages 12-13: “...processes and technology for these time scales, protocols, and information sources of Ide are far different from those of Erlmann or Pllnterface. As noted above, it would not be obvious to combine Erlmann and Pllnterface. Likewise, Ide is in a completely different area of technology. This differing technology is emphasized by the claim reciting "the server of the automation device." Any automation devices of Ide are completely separate (e.g., loT devices) and these devices do not have the server of Ide...”. 
	The Examiner respectfully disagrees with the applicant’s arguments as the current claim language is still broad and doesn’t specify anything particular about the timescale. As discussed above, regards to the language “...where timing of the receipt times or the time period is defined according to an open platform communications unified architecture (OPC UA) protocol;”, the scope of the time period remains vague, as it isn’t clear which version of the OPC protocol or standards specification the applicant is referring to. Given this, the Examiner maintains that the prediction process for data requests in Ide is applicable to prediction of inter-device read write requests. Also “HMM request” in Ide is essentially a read request (paras719-720), and since the claim is broad (read or write), Ide-para [720]: “...prediction of the timing at which the subset HMM request is transmitted from the client 62 of the user may be performed, for example, on the basis of a history of the subset HMM request performed in the past” clearly teaches a server determining time period between client requests (predetermined timing) based on receipt times of past client requests. Further, even if Ide is in a completely different area of technology, one of ordinary skill in the art would have been motivated to incorporate the teachings of Ide to enable Erlmann to specify time period between two requests from client, based on the receipt times of requests, as doing so would enable predicting/processing data before the next request (see Ide, para [0720]). 	
The examiner also notes that it is unclear how the server-device architecture in the cited arts are completely different, or how that impacts functionalities such as ‘specify, by the server...sampling time for an address space in the server’. Ide discloses server-client architecture in paras[577-578]: “...FIG. 21, the life event service system is a server client system in which one server 61 [ teaches ‘server of the automation device’] and one or more clients 62 are connected...”; paras[678-685]: “FIG. 26 is a flowchart for describing an example of a network model learning process performed by the life event service system... second learning process may be started at a predetermined timing [‘automation’]”).
		As such, the rejection of the claim is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, in claims 1, 8, 9, scope of the limitation “...where timing of the receipt times or the time period is defined according to an open platform communications unified architecture (OPC UA) protocol;” is vague, as it isn’t clear which version of the OPC protocol or standards specification the applicant is referring to. Consequently, the scope of the timing scale is also unclear.
Claims 1, 8, 9 contain the trademark/trade name “OPC UA”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe particular product and, accordingly, the identification/description is indefinite.
Dependent claims do not resolve the deficiencies of independent claims from which they depend, and thus are rejected for incorporating deficiencies above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, 11-13, 15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Erlmann (US 2015/0189003 A1) in view of Ide (US 2018/0247178 A1) and PIInterface (OSISoft, “PI Interface for OPC DA Version 2.5.0.x”, 2014).

Regarding claim 1,
Erlmann teaches An automation device for process automation with a server containing one or more variables of the process automation, wherein the server for receiving read or write requests from a client in communication with the automation device is set up for read or write of at least one variable, the automation device being configured to: (paras [0002-03]: “...optimization of repeated write access by a client to at least one variable in a server via OPC Unified Architecture (OPC-UA). [0003] OPC Unified Architecture (OPC-UA) is a communication protocol and information model for communication between different automation components (devices)”; para [0008]: “...hardware and a method for optimizing repeated write access by a client to at least one variable in a server in a network via OPC-UA communication”; para [0037]: “FIGS.3 and 4 show repeated write access by a client 1 to a variable 2 in a server 3 in a network 4 using OPC-UA in accordance with the invention”)
specify...a time period between two read requests for a same read request variable or between two write requests for a same write request variable from the client, ... , where timing of the receipt times or the time period is defined according to an open platform communications unified architecture (OPC UA) protocol; (paras [0038]: “...A CreateWriteSubscription call method for repeated write access is provided on the server 3. The call method comprises the notification of an access time interval and at least one variable 2 for the repeated write access” teaches time period (“access time interval”) being specified between write requests; Examiner notes that the scope/scale of the timing /time period remains unclear, as it isn’t evident which version of the OPC protocol or standards specification the applicant is referring to)
...or enable write access to the write request variable in an address space of the server at the respective ... time, independent of a previous write request of the client (paras [0042-43]: “FIG. 4 schematically shows repeated write access by the client 1 to the variable 2 in the server 3 in accordance with the invention. [0043] In order to change the value of the variable 2 during the access time interval, the client 1 transmits a value change message 17 to the server 3 via the network 4, where the value change message contains the identification number of the data structure 11 and the new value of the variable 2. The server 3 then allocates the new value to the variable 2...” teaches enabling write access to variable 2 in address space of the server (“data structure 11”) during specified time period)

Erlmann does not explicitly teach “specify, at the server of the automation device, a time period between..., the server determining the time period based on receipt times of the two read requests or the two write requests; specify, by the server of the automation device, a sampling time for an address space in the server for the read or write request variable as a function of the specified time period; and enable read access to the read request variable in an address space of the server at the respective sampling time, independent of future read requests of the client, or enable write access...at the respective sampling time,...”

Ide teaches specify, at the server of the automation device, a time period between..., the server determining the time period based on receipt times of the two read requests or the two write requests; (paras[0719-20]: “...when the subset HMM request is transmitted from the client 62 to the server 61, the subset HMM for the user of the client 62 which has transmitted the request may be transmitted from server 61 to client 62... subset HMM of each user, for example, may be generated at a predetermined timing within one day. Further, for example, a timing at which the subset HMM request is transmitted from the client 62 of the user may be predicted, and the generation of the subset HMM for each user may be performed immediately before the timing comes. The prediction of the timing at which the subset HMM request is transmitted from the client 62 of the user may be performed, for example, on the basis of a history of the subset HMM request performed in the past” teaches the server determining time period between client requests (predetermined timing), based on receipt times of past client requests; paras[577-578]: “...FIG. 21, the life event service system is a server client system in which one server 61 [‘server of the automation device’] and one or more clients 62 are connected...”; paras[678-685]: “FIG. 26 is a flowchart for describing an example of a network model learning process performed by the life event service system... second learning process may be started at a predetermined timing [‘automation’]”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Erlmann to incorporate the teachings of Ide and enable Erlmann to specify time period between two requests from client, based on the receipt times of requests, as doing so would enable predicting/processing data before the next request (Ide, para [0720]).

PIInterface teaches …specify, by the server of the automation device, a sampling time for an address space in the server for the read or write request variable as a function of the specified time period; and (page2: “...To ensure that the PI OPC interface restarts when the computer is restarted, install it as an automatic service”, pages 3-4, sec ‘Reading Data from the OPC server’: “...OPC server caches the most recent data. By default, the PI OPC interface reads from the cache of an OPC server. When the PI OPC interface creates a group, it specifies how often the cache values for the points in that group are to be updated. The requested update rate is usually the same as the scan rate for the points...The update rate to which the OPC server agrees is recorded in the local PI message log file...” teaches sampling time (“update rate”) for address space (“cache”) being a function of the specified time period (“scan rate”))
enable read access to the read request variable in an address space of the server at the respective sampling time, independent of future read requests of the client, or enable write access...at the respective sampling time,...” (pages 3-4, sec ‘Reading Data from the OPC server’: “...The OPC server caches the most recent data. By default, the PI OPC interface reads from the cache of an OPC server. When the PI OPC interface creates a group, it specifies how often the cache values for the points in that group are to be updated. The requested update rate is usually the same as the scan rate for the points...” and page 6, sec ‘Polled points’: “...you can configure the update rate manually (using PI ICU)...PI scan class offset has no effect on the OPC server, unless the interface is configured for staggered group activation and the OPC server uses the activation of the group to initiate the scanning cycle” teach enabling read access for variable/points in server’s address space (“cache”) at sampling time (scan cycle/time/rate, i.e, when cache is updated) which is independent of specific read requests; It is understood that write access to the data structure/group/ cache can similarly be enabled at sampling time (scan cycle/time/rate)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Erlmann to incorporate the teachings of PIInterface and enable Erlmann to further enable read access to requested variable in the address space of the server at the respective sampling time, as doing so would enable better OPC server/client performance (PIInterface, pages 6 and 76).

Regarding claim 3, 
Erlmann as modified by Ide and PIInterface teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Erlmann and PIInterface further teaches The automation device according to claim 1, wherein the automation device is set up in the case of a write request variable:
to store a variable value obtained in a received write request for a queried variable in a data structure; and (In Erlmann, paras [0042-43]: “FIG. 4 schematically shows repeated write access by the client 1 to the variable 2 in the server 3 in accordance with the invention. [0043] In order to change the value of the variable 2 during the access time interval, the client 1 transmits a value change message 17 to the server 3 via the network 4, where the value change message contains the identification number of the data structure 11 and the new value of the variable 2. The server 3 then allocates the new value to the variable 2 and transmits a write message 18 to the client 1, where the write message confirms that the value change has been made”)
to enable write access for the queried variable with the write request variable deposited in a data structure at the respective sampling time such that the client requests are decoupled from the write access for the queried variable. (In Erlmann, paras [0039-43]: “application 12 in the client 1, which wants write access to the variable 2 during an access time interval, such as 250 ms, notifies... The server 3 then creates the data structure 11 for the repeated write access to the variable 2 for the client 1, allocates a unique identification number to the data structure 11 and maintains the data structure 11 during the access time interval...” teaches write access for queried variable being enabled during the access time interval; In PIInterface, pages 3-4, sec ‘Reading Data from the OPC server’ and page 6, sec ‘Polled points’: teach a data structure/group/cache containing the variable values available at sampling time (scan cycle/ time/ rate). It is understood that write access to the data structure/ cache can be enabled similarly. It is further understood that “maintains the data structure...access time interval” in Erlmann, and “specifies how often...cache values...be updated” in PIInterface teach decoupling client requests and write access to data structure/cache)

Regarding claim 4, 
Erlmann as modified by Ide and PIInterface teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Erlmann further teaches The automation device according to claim 1, 
wherein, in the case of a read or write request for a variable queried for reading or writing, the automation device is set up to include said variable in a data structure, provided that the variable is not yet present in the data structure (paras [0011-12]: “...the server therefore provides a data structure for a client, which data structure can be used by the client to repeatedly write values of one or more variables in the server after it has registered with the server for this purpose by calling a corresponding call method... when repeatedly writing or changing the value of a variable, the server does not need to set up a new data structure for each write access by the client, which data structure is eliminated again after the write access” teaches data structure for a variable being setup when one doesn’t exist already)

Regarding claim 5, 
Erlmann as modified by Ide and PIInterface teaches all the claimed limitations as set forth in the rejection of claim 1 above.
PIInterface further teaches The automation device according to claim 1, 
wherein as a function of the specified time period, the automation device is arranged to set a sampling time period, the respective sampling time occurring at a beginning or end of the sampling time period. (pages 3-4, sec ‘Reading Data from the OPC server’: “...The OPC server caches the most recent data. By default, the PI OPC interface reads from the cache of an OPC server. When the PI OPC interface creates a group, it specifies how often the cache values for the points in that group are to be updated. The requested update rate is usually the same as the scan rate for the points...” and page 6, sec ‘Polled points’ teach that sampling/ scanning may be done at the beginning or end of the sampling time period (“scan / cache update time period”), which is a function of the client specified time period (“update rate”))

Regarding claim 7, 
Erlmann as modified by Ide and PIInterface teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Erlmann further teaches The automation device according to claim 1, wherein the respective sampling time is within the specified time period (pages 3-4, sec ‘Reading Data from the OPC server’: “...The OPC server caches the most recent data. By default, the PI OPC interface reads from the cache of an OPC server. When the PI OPC interface creates a group, it specifies how often the cache values for the points in that group are to be updated. The requested update rate is usually the same as the scan rate for the points...” teaches respective sampling time (“update rate”) being within the specified time period (“scan rate”))

Regarding claim 8,
Erlmann as modified by Ide and PIInterface teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Erlmann further teaches The automation device according to claim 1, 
wherein the server of the automation device is an OPC UA server, and wherein the OPC UA server is set up for receiving OPC UA read requests or OPC UA write requests with different query cycle times according to the OPC UA protocol. (paras [0002-03]: “...optimization of repeated write access by a client to at least one variable in a server via OPC Unified Architecture (OPC-UA)” and paras [0008, 37] teach an OPC UA server set up for receiving OPC UA write requests; Examiner notes that the scope/scale of the query cycle timing is unclear, as it isn’t evident which version of the OPC protocol or standards specification the applicant is referring to)

Regarding claim 9,
Claim 9 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 11,
Claim 11 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

Regarding claim 12,
Claim 12 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Regarding claim 13,
Claim 13 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

Regarding claim 15,
Claim 15 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

Regarding claim 18,
Erlmann as modified by Ide and PIInterface teaches all the claimed limitations as set forth in the rejection of claim 1 above.
PIInterface further teaches The automation device according to claim 1, wherein the respective sampling time is stored with the same read request variable or the same write request variable. (pages 3-4, sec ‘Reading Data from the OPC server’: “...The OPC server caches the most recent data. By default, the PI OPC interface reads from the cache of an OPC server. When the PI OPC interface creates a group, it specifies how often the cache values for the points in that group are to be updated...” teaches that sampling time is stored along with variables (points) in the data structure (group)).

Regarding claim 19,
Claim 19 recites substantially the same claim limitations as claim 18, and is rejected for the same reasons.

Regarding claim 20,
Erlmann as modified by Ide and PIInterface teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Ide and PIInterface further teach The automation device according to claim 1, further comprising determining the sampling time as a function of a determined time span between two read or write requests. (Ide, paras[0720]: “... subset HMM of each user, for example, may be generated at a predetermined timing within one day. Further, for example, a timing at which the subset HMM request is transmitted from the client 62 of the user may be predicted, and the generation of the subset HMM for each user may be performed immediately before the timing comes. The prediction of the timing at which the subset HMM request is transmitted from the client 62 of the user [‘sampling time’] may be performed, for example, on the basis of a history of the subset HMM request performed in the past” teaches determining sampling time based on time span between receipt times of past client requests; PIInterface, pages 3-4, sec ‘Reading Data from the OPC server’: “...OPC server caches the most recent data. By default, the PI OPC interface reads from the cache of an OPC server. When the PI OPC interface creates a group, it specifies how often the cache values for the points in that group are to be updated. The requested update rate is usually the same as the scan rate for the points...The update rate to which the OPC server agrees is recorded in the local PI message log file...” teaches sampling time (“update rate”) for address space (“cache”) being a function of the time period between requests (“scan rate”))

Regarding claim 21,
Erlmann as modified by Ide and PIInterface teaches all the claimed limitations as set forth in the rejection of claim 20 above.
PIInterface further teaches The automation device according to claim 20, wherein the sampling time is selected such that it deviates by an offset from a future read or write request. (page 27, sec ‘Scanning offsets’: “...To mitigate the interface and OPC server workload, you can use the offset to stagger scanning [‘deviates by an offset’]. If an offset is specified, scan time is calculated from midnight on the day that the interface was started, applying any offset specified. In the above example, if the interface was started at 05:06:06, the first scan occurs at 05:07:05, the second scan at 05:08:05, and so on. If offset is omitted, scanning is performed at the specified interval, regardless of clock time...”)

Claims 2, 6, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Erlmann in view of Ide, PIInterface and Cavalieri (“Performance Evaluation of OPC UA”, 2010)

Regarding claim 2,
Erlmann as modified by Ide and PIInterface teaches all the claimed limitations as set forth in the rejection of claim 1 above.
PIInterface further teaches The automation device according to claim 1, wherein the server is set up in the case of a read request variable: 
to enable read access for a queried variable in the address space of the server at the respective sampling time, (pages 3-4, sec ‘Reading Data from the OPC server’: “...The OPC server caches the most recent data. By default, the PI OPC interface reads from the cache of an OPC server. When the PI OPC interface creates a group, it specifies how often the cache values for the points in that group are to be updated. The requested update rate is usually the same as the scan rate for the points...” and page 6, sec ‘Polled points’: “Polled PI points are grouped by scan class, and, if possible, groups are read at the rate configured for scan class of the point. However, the OPC server determines its own update rate for scanning its data sources, and you can configure the update rate manually (using PI ICU)...The PI scan class offset has no effect on the OPC server, unless the interface is configured for staggered group activation and the OPC server uses the activation of the group to initiate the scanning cycle” teach enabling read access for variable/points in server’s address space (“cache”) at sampling time (scan cycle/ time/ rate, i.e, when cache is updated))
to store a variable value for the queried variable obtained by the read access in a data structure, and (“cache, group” read on ‘data structure’)

While Erlmann and PIInterface teach enabling write or read access for variable/points in server’s address space, they do not expressly teach “...in the case of a future read request, to send the variable value for the queried variable stored in the data structure to a querying client, the respective sampling time being assigned so as to not coincide with the future read request.”
Cavalieri teaches ...in the case of a future read request, to send the variable value for the queried variable stored in the data structure to the querying client, the respective sampling time being assigned so as to not coincide with the future read request such that the client requests decouple from the read access for the queried variable. (pages 4-5, sec 3.3: “...the Publish Interval  ...determines the time instants at which the Monitored Item queues... are emptied and a Notification is prepared to be sent to the Client; these Notifications are then pulled by the Client by issuing Publish Requests...” teaches enabling read access for variables stored in a data structure within server’s address space (“Monitored Item queues + Notifications...”) at sampling/publish time (“publish interval”), and sending/making available the variable value to clients in the case of future read / publish requests; Here, sampling time (“publish interval”) does not coincide with future read request (publish request), but precedes it. It is understood that this results in client requests and read access being decoupled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Erlmann and PIInterface to incorporate the teachings of Cavalieri and enable Erlmann to send variable value for queried variable stored in data structure to the querying client at a sampling time, as doing so would enable improving the overall performance of the system (Cavalieri, secs 3.3 and 4.3).

Regarding claim 6, 
Erlmann as modified by Ide and PIInterface teaches all the claimed limitations as set forth in the rejection of claim 5 above.
PIInterface further teaches The automation device according to claim 5, wherein the automation device is set up to specify a sequence of successive time periods if the queried variable is repeatedly queried, ...(pages 3-4, sec ‘Reading Data from the OPC server’: “... When the PI OPC interface creates a group, it specifies how often the cache values for the points in that group are to be updated. The requested update rate is usually the same as the scan rate for the points...” and page 6, sec ‘Polled points’: “Polled PI points are grouped by scan class, and, if possible, groups are read at the rate configured for scan class of the point...” teach sequence of successive time periods to query a variable being setup)

PIInterface doesn’t expressly teach “...wherein a separate sampling time period is specified for each time period”
However, Cavalieri teaches ...wherein a separate sampling time period is specified for each time period (pages 2-3, sec 2.2: “...The sampling interval defines the rate at which the server checks Variable Values for changes or defines the time the aggregate get calculated. The sample rate defined for a Monitored Item may be faster than the publishing rate of the Relevant Subscription; for this reason, the Monitored Item may be configured to queue a certain number of data produced by the Monitored Items....”, pages 4-5, sec 3.3: “...the Publish Interval  ... determines the time instants at which the Monitored Item queues... are emptied and a Notification is prepared to be sent to the Client; these Notifications are then pulled by the Client by issuing Publish Requests...” and page 7, sec 4.3: “For each variable, a Monitored Item has been associated and configured to subscribe for data changes of the same variable; the sampling interval has been set equal to the relevant production period... Different values of Publish Interval have been considered ranging from 5ms to 250 ms. The Publish Request interval ( on the client side) has been fixed to 0.8*Publish Interval...” teaches different sampling times (“publish interval”) specified as a function of each time period (“Publish Request interval”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Erlmann and PIInterface to incorporate the teachings of Cavalieri and enable Erlmann to specify a separate sampling time period for each time period, as doing so would enable improving the overall performance of the system and supporting a variety of variables with different production periods (Cavalieri, secs 3.3 and 4.3).

Regarding claim 10,
Claim 10 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Regarding claim 14,
Claim 14 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Erlmann in view of Ide, PIInterface and McCanne (US 2004/0215746A1).

Regarding claim 16,
Erlmann as modified by Ide and PIInterface teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Ide further teaches The automation device according to claim 1, wherein one receipt time of the receipt times of the two read requests or the two write requests is a predicted receipt time, the predicted receipt time being predicted based on learning using past client requests, and (para [0720]: “...timing at which the subset HMM request is transmitted from the client 62 of the user may be predicted... The prediction of the timing...may be performed, for example, on the basis of a history of the subset HMM request performed in the past. For example, for the timing of the subset HMM request, a histogram may be generated for each day of week or each time zone in which there is the request, and the subset HMM may be generated, for example, immediately before the day of week or the time zone in which the frequency of the request exceeds a threshold value” teaches prediction of receipt time of requests from client, by learning from/analyzing historical requests)

Ide teaches that a history of client requests are accessible by server (para [0720]), and Erlmann teaches data structure on server being used to store variable values, but they don’t expressly teach ...wherein the past client requests are stored in a query data structure.
McCanne teaches ...wherein the past client requests are stored in a query data structure. (para[0148]: “One approach to the learning algorithm is to adopt a “literal” model, where every transaction is recorded in a data structure that models pair-wise relationships between subsequent transactions. Transaction prediction works by modeling client-server transactions as a sequence of requests from one or more clients and attempts to predict future requests from the present and past observed requests...” teaches predicting future requests based on past client requests/ transactions recorded/stored in a data structure)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Erlmann and Ide to incorporate the teachings of McCanne and enable Erlmann to store past client requests in a data structure, as doing so would enable predicting future requests (McCanne, para [0148]).

Regarding claim 17,
Claim 17 recites substantially the same claim limitations as claim 16, and is rejected for the same reasons.

Conclusion
The prior art made of record in PTO-892 and not relied upon is considered pertinent to applicant's disclosure

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165